IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                :                       NO. 283
                                      :
         ORDER AMENDING RULES         :                       APPELLATE PROCEDURAL RULES
         905, 1922, 1925, AND 1931 OF :
         THE PENNSYLVANIA RULES OF :                          DOCKET
         APPELLATE PROCEDURE          :
                                      :




                                                ORDER


PER CURIAM

       AND NOW, this 24th day of June, 2019, upon the recommendation of the
Appellate Court Procedural Rules Committee; the proposal having been published for
public comment at 46 Pa.B. 5886 (September 17, 2016):

      It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rules 905, 1922, 1925, and 1931 of the Pennsylvania Rules of Appellate
Procedure are amended in the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective October 1, 2019.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.